DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 3 May 2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “determining a ride-sharing policy algorithm to determine a behavior of the ride- share-enabled vehicle including whether to accept a multiple shared ride or maintain a single shared ride and a route of the multiple shared ride, based on the determined target location of the ride-share-enabled vehicle.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define the claimed invention.  In particular, the Applicant has referred the a “multiple shared ride” and a “single shared ride,” however they have failed to differentiate the difference between these two terms.  Notably, both rides are “shared,” and thus it is unclear what the difference between a multiple and single version of the shred ride is, as a single shared ride would still appear to encompass a multiple shared ride (e.g. multiple people in the vehicle sharing a ride).  For the purpose of examination, the Examiner will interpret “multiple shared ride” to equate to multiple passengers, and a “single shared ride” to equate to a single passenger.  Claims 14 and 18 recite similar limitations and are rejected for similar reasons.  In addition, claims 2-13, 15-17, 19, and 20 depend on claims 1, 14, and 18, and therefore are rejected for inheriting their deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a target location of the ride-share-enabled vehicle; determining a ride-sharing policy algorithm to determine a behavior of the ride- share-enabled vehicle including whether to accept a multiple shared ride or maintain a single shared ride and a route of the multiple shared ride, based on the determined target location of the ride-share-enabled vehicle; determining a behavior of the ride-share-enabled vehicle based on a current location of the ride-share-enabled vehicle and the determined ride-sharing policy algorithm; and causing the ride-share-enabled vehicle to be operated according to the determined behavior of the ride-share-enabled vehicle.
The limitations of determining a target location of the ride-share-enabled vehicle; determining a ride-sharing policy algorithm to determine a behavior of the ride- share-enabled vehicle including whether to accept a multiple shared ride or maintain a single shared ride and a route of the multiple shared ride, based on the determined target location of the ride-share-enabled vehicle; determining a behavior of the ride-share-enabled vehicle based on a current location of the ride-share-enabled vehicle and the determined ride-sharing policy algorithm; and causing the ride-share-enabled vehicle to be operated according to the determined behavior of the ride-share-enabled vehicle; as drafted, under the broadest the broadest reasonable interpretation, encompasses elements that can be performed in the human mind, the management of commerical activities (including managing sales activities, business relations, marketing), and the managing of behaviors and interactions between people, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (processors, a server, and memory), the claims recite an abstract idea.  For example, determining a target location of the ride-share-enabled vehicle, encompasses a user observing a target location of a vehicle, which can be performed in the human mind.  In addition, determining a ride-sharing policy algorithm to determine a behavior of the ride-share-enabled vehicle and determining a behavior of the ride-share-enabled vehicle based on a current location of the vehicle and the determined ride-sharing policy algorithm, encompasses a user deciding which policy to use for a rideshare program, and deciding what behavior will be conducted under that policy, which are steps that can be performed in the human mind (judgement, evaluation, opinion).  As such, the claims recite limitations that fall into the “Mental Processes” grouping of abstract ideas.  In addition, determining a target location of the vehicle, determining a ride-sharing policy algorithm to determine a behavior of the vehicle including whether to accept a multiple shared ride or maintain a single shared ride and a route of the multiple shared ride, determining a behavior of the vehicle based on a current location of the ride-share-enabled vehicle and the determined ride-sharing policy algorithm, and causing the vehicle to be operated according to the determined behavior of the vehicle; encompasses collecting service region information, identifying business rules/policies and actions to be conducted in accordance with the rules/policies, and conducting sales/service activities; which is the performance of commerical activities (managing sales activities, business relations, marketing) and the managing of relationships and behaviors of people.  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processors, a server, and memory) as tools to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 2-13, 15-17, 19, and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  For example, the claims further recite that the policy algorithm is or is not based on a deep reinforced learning method of a deep Q-Networks, which merely narrows the field of use by identifying the type of algorithm used in the policy algorithm, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 2, 6, 11, 15, and 20).  In addition, the claims recite determining the date and time, and using this to determine the policy, which encompasses actions that can be performed in the human mind, as well as performing commerical activities, and thus further recites elements that fall into the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas (claims 3 and 16).  In addition, the claims further recite determining different rideshare policies for different locations, which encompasses actions that can be performed in the human mind, as well as performing commerical activities, and thus further recites elements that fall into the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas (claim 4).  In addition, the claims further recite that the different locations are differently populated and different policies accept different number of rides, which is merely a narrowing of the field of use by defining the locations and the policy results, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 5).  In addition, the claims further recite determining a ride request density or population density, and basing the policy algorithm on the density, date/time, and location; which encompasses actions that can be performed in the human mind, as well as performing commerical activities, and thus further recites elements that fall into the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas; as well as narrowing the field of use by defining the type of information used in deciding a policy, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself  (claims 7, 8, 9, 17).  In addition, the claims further recite that one policy accepts more rides than another, which further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 10).  In addition, the claims further define the target location, which merely narrows the field of use by defining a variable, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 12 and 13).  In addition, the claims recite that the vehicle is an autonomous vehicle, which merely further narrows the field of use by defining type of vehicle used, and the use of generic machines to perform their normal tasks, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 12, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2016/0253617 A1) (hereinafter Truong), in view of Heo (US 2018/0266844 A1) (hereinafter Heo).

With respect to claims 1, 14, and 18, Truong teaches:
Determining a target location of the ride-share-enabled vehicle (See at least paragraphs 9, 10, 12, 13, 26, and 30 which describe tracking the current and expected locations of ridesharing vehicles).
Determining a ride-sharing policy algorithm to determine a behavior of the ride- share-enabled vehicle; Determining a behavior of the ride-share-enabled vehicle based on a current location of the ride-share-enabled vehicle and the determined ride-sharing policy algorithm; Causing the ride-share-enabled vehicle to be operated according to the determined behavior of the ride-share-enabled vehicle (See at least paragraphs 9, 30, 33, 34, 35, and 36 which describe using the target location of the vehicle to identify the service location and identifying the rideshare policy for that service location; wherein the policy is enforced and the vehicle and driver follow the identified service behavior in accordance with the service policy).

Truong discloses all of the limitations of claims 1, 14, and 18 as stated above.  Truong does not explicitly disclose the following, however Heo teaches:
Determining a target location of the ride-share-enabled vehicle; Determining a ride-sharing policy algorithm to determine a behavior of the ride- share-enabled vehicle including whether to accept a multiple shared ride or maintain a single shared ride and a route of the multiple shared ride, based on the determined target location of the ride-share-enabled vehicle (See at least paragraphs 5, 9, 12, 22-26, 52, 54, 57, and 76-78 which describe tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo.  By modifying the rideshare policy of Truong to include the rideshare policy of Heo, which limits the number of people in the vehicle in the policy location, one would reasonably predict that a rideshare management system would be able to enforce policies regarding carpooling, and thus alleviate traffic where needed, as well as enforce legal regulations regarding carpooling.

With respect to claims 3 and 16, the combination of Truong and Heo discloses all of the limitations of claims 1 and 14 as stated above.  In addition, Heo teaches:
Determining a current date or a current time, wherein the ride-sharing policy algorithm is determined also based on the current date or the current time (See at least paragraphs 5, 12, and 54 which describe determining the current date and time, and determining the rideshare policy based in the current date and time).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo.  By modifying the rideshare policy of Truong to include the rideshare policy of Heo, which limits the number of people in the vehicle in the policy location, one would reasonably predict that a rideshare management system would be able to enforce policies regarding carpooling, and thus alleviate traffic where needed, as well as enforce legal regulations regarding carpooling.

With respect to claim 4, Truong/Heo discloses all of the limitations of claim 1 as stated above.  In addition, Truong teaches:
Wherein the determining the ride-sharing policy algorithm comprises: determining a first ride-sharing policy algorithm as the ride-sharing policy algorithm, when the target location is a first location; determining a second ride-sharing policy algorithm different from the first ride-sharing policy algorithm as the ride-sharing policy algorithm, when the target location is a second location different from the first location  (See at least paragraphs 9, 30, 33, 34, 35, and 36 which describe using the target location of the vehicle to identify the service location and identifying the rideshare policy for that service location; wherein the policy is enforced and the vehicle and driver follow the identified service behavior in accordance with the service policy).

With respect to claim 12, Truong/Heo discloses all of the limitations of claim 1 as stated above.  In addition, Truong teaches:
Wherein the target location of the ride-share-enabled vehicle comprises a target service region for a ride share service (See at least paragraphs 9, 10, 12, 13, 26, and 30 which describe tracking the current and expected locations of ridesharing vehicles, wherein the target is the service region).

With respect to claim 13, Truong/Heo discloses all of the limitations of claim 1 as stated above.  In addition, Truong teaches:
Wherein the target location of the ride-share-enabled vehicle comprises the current location of the ride-share-enabled vehicle (See at least paragraphs 9, 10, 12, 13, 26, and 30 which describe tracking the current and expected locations of ridesharing vehicle).

Claims 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong and Heo as applied to claims 1, 14, and 18 as stated above, and further in view of Chen et al. (US 2017/0286860 A1) (hereinafter Chen).

With respect to claims 2, 15, and 20, Truong/Heo discloses all of the limitations of claims 1, 14, and 18 as stated above.  Truong and Heo do not explicitly disclose the following, however Chen teaches:
Wherein the determined ride-sharing policy algorithm is configured based on a deep reinforced learning method of a deep Q-Networks (DQN) (See ay least paragraphs 23, 39, 187, and 214 which describe tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks of Chen.  By using known machine learning techniques, such as deep Q-learning networks, one would reasonably be able to model and select policy behaviors for rideshare vehicles.  

Claims 5, 7, 8, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Truong and Heo as applied to claims 1, 4, 14, and 18 as stated above, and further in view of Gkiotsalitis et al. (US 9953539 B1) (hereinafter Gkiotsalitis).

With respect to claim 5, Truong/Heo discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Heo teaches:
The first ride-sharing policy algorithm is configured to accept more multiple shared rides than the second ride-sharing policy algorithm (See at least paragraphs 5, 9, 12, 22-26, 52, 54, 57, and 76-78 which describe tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo.  By modifying the rideshare policy of Truong to include the rideshare policy of Heo, which limits the number of people in the vehicle in the policy location, one would reasonably predict that a rideshare management system would be able to enforce policies regarding carpooling, and thus alleviate traffic where needed, as well as enforce legal regulations regarding carpooling.

Truong and Heo do not explicitly disclose the following, however Gkiotsalitis teaches:
Wherein the first location is more populated than the second location (See at least column 1 line 47 through column 2 line 4, column 2 lines 33-57, column 3 lines 21-42, column 4 lines 7-43, column 5 line 1 through column 6 line 13, and column 7 line 17 through column 8 line 57 which describe measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis.  By accounting for different population densities and request densities, a dispatch manager will be able to predictably distribute rideshare vehicles in the optimal position to maximize the potential for service.

With respect to claims 7 and 17, Truong/Heo discloses all of the limitations of claims 1 and 14 as stated above.  Truong and Heo do not explicitly disclose the following, however Gkiotsalitis teaches:
Determining a ride request density at the determined target location of the ride-share-enabled vehicle, wherein the ride- sharing policy algorithm is determined based on the determined ride request density (See at least column 1 line 47 through column 2 line 4, column 2 lines 33-57, column 3 lines 21-42, column 4 lines 7-43, column 5 line 1 through column 6 line 13, and column 7 line 17 through column 8 line 57 which describe measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis.  By accounting for different population densities and request densities, a dispatch manager will be able to predictably distribute rideshare vehicles in the optimal position to maximize the potential for service.

With respect to claim 8, Truong/Heo/Gkiotsalitis discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Gkiotsalitis teaches:
Determining a current date or a current time, wherein the ride request density at the determined target location of the ride- share-enabled vehicle is determined based on the current date or the current time (See at least column 1 line 47 through column 2 line 4, column 2 lines 33-57, column 3 lines 21-42, column 4 lines 7-43, column 5 line 1 through column 6 line 13, and column 7 line 17 through column 8 line 57 which describe measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used, along with the date and time, to optimize rideshare policies and dispatching of rideshare vehicles).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis.  By accounting for different population densities and request densities, a dispatch manager will be able to predictably distribute rideshare vehicles in the optimal position to maximize the potential for service.

With respect to claim 9, Truong/Heo/Gkiotsalitis discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Gkiotsalitis teaches:
Wherein the determining the ride-sharing policy algorithm comprises: determining a first ride-sharing policy algorithm as the ride-sharing policy algorithm, when the ride request density is a first density; determining a second ride-sharing policy algorithm different from the first ride-sharing policy algorithm as the ride-sharing policy algorithm, when the ride request density is a second density less dense than the first location (See at least column 1 line 47 through column 2 line 4, column 2 lines 33-57, column 3 lines 21-42, column 4 lines 7-43, column 5 line 1 through column 6 line 13, and column 7 line 17 through column 8 line 57 which describe measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used, along with the date and time, to optimize rideshare policies and dispatching of rideshare vehicles).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis.  By accounting for different population densities and request densities, a dispatch manager will be able to predictably distribute rideshare vehicles in the optimal position to maximize the potential for service.

With respect to claim 10, Truong/Heo/Gkiotsalitis discloses all of the limitations of claims 1, 7, and 9 as stated above.  In addition, Truong teaches:
Wherein the first ride-sharing policy algorithm is configured to accept more multiple shared rides than the second ride-sharing policy algorithm (See at least paragraphs 9, 30, 33, 34, 35, and 36 which describe using the target location of the vehicle to identify the service location and identifying the rideshare policy for that service location; wherein the policy is enforced and the vehicle and driver follow the identified service behavior in accordance with the service policy; wherein the policies for the regions include changing he amount of rides that can be accepted).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Truong, Heo, and Gkiotsalitis as applied to claims 1, 4, 5, 7, 9, and 10 as stated above, and further in view of Chen.

With respect to claim 6, Truong/Heo/Gkiotsalitis discloses all of the limitations of claims 1, 4, and 5 as stated above.  In addition, Truong teaches:
Wherein the first ride-sharing policy algorithm is not configured based on a deep reinforced learning method of a deep Q-Networks (DQN) (See at least paragraphs 9, 30, 33, 34, 35, and 36 which describe using the target location of the vehicle to identify the service location and identifying the rideshare policy for that service location; wherein the policy is enforced and the vehicle and driver follow the identified service behavior in accordance with the service policy).

Truong discloses all of the limitations of claim 6 as stated above.  Truong does not explicitly disclose the following, however Chen teaches:
The second ride-sharing policy algorithm is configured based on the deep reinforced learning method of the deep Q-Networks (DQN) (See at least paragraphs 23, 39, 187, and 214 which describe tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis, with the system and method of tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks of Chen.  By using known machine learning techniques, such as deep Q-learning networks, one would reasonably be able to model and select policy behaviors for rideshare vehicles.  

With respect to claim 11, Truong/Heo/Gkiotsalitis discloses all of the limitations of claims 1, 7, 9, and 10 as stated above.  In addition, Truong teaches:
Wherein the first ride-sharing policy algorithm is not configured based on a deep reinforced learning method of a deep Q-Networks (DQN) (See at least paragraphs 9, 30, 33, 34, 35, and 36 which describe using the target location of the vehicle to identify the service location and identifying the rideshare policy for that service location; wherein the policy is enforced and the vehicle and driver follow the identified service behavior in accordance with the service policy).

Truong discloses all of the limitations of claim 11 as stated above.  Truong does not explicitly disclose the following, however Chen teaches:
The second ride-sharing policy algorithm is configured based on the deep reinforced learning method of the deep Q-Networks (DQN) (See at least paragraphs 23, 39, 187, and 214 which describe tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of measuring the population/request density of areas, wherein users are clustered into geographic areas, and wherein this information is used to optimize rideshare policies and dispatching of rideshare vehicles of Gkiotsalitis, with the system and method of tracking rideshare vehicles, and modeling their behaviors using deep Q-learning networks of Chen.  By using known machine learning techniques, such as deep Q-learning networks, one would reasonably be able to model and select policy behaviors for rideshare vehicles.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Heo as applied to claim 18 as stated above, and further in view of Gkiotsalitis.

With respect to claim 19, Truong/Heo discloses all of the limitations of claim 18 as stated above.  Truong and Heo do not explicitly disclose the following, however Gkiotsalitis teaches:
Wherein at least one of the one or more ride-share- enabled vehicles is an autonomous vehicle (See at least column 5 lines 5-64 which describe the vehicle being dispatched based on area and demand information as being an autonomous vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of tracking a rideshare vehicle as it travels through various geo-fenced regions, wherein each region has its own rideshare policy and the policy is determined and followed by the vehicle of Truong, in the view of tracking a rideshare vehicle along a route, identifying service regions it is in and will cross into, identifying the rideshare policies for these regions, including whether the vehicle will be able to transport a single or multiple passengers, and transmitting operating rules to the vehicle of Heo, with the system and method of a vehicle being dispatched based on area and demand information as being an autonomous vehicle of Gkiotsalitis.  By using an autonomous vehicle, in a known fashion, would yield predictable results, that is, the autonomous vehicle being used as a rideshare vehicle as in Truong, would function the same in combination as it would individually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
10 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628